EXHIBIT 10.6

LOGO [g157112g80i53.jpg]

CONSULTING AGREEMENT

FIRST AMENDMENT

This First Amendment, to the Consulting Agreement (the “First Amendment”), is
made effective as of the latter date of execution by both parties (the
“Amendment Effective Date”) and is entered into by and between Vical
Incorporated (“Vical”), a Delaware Corporation, having a place of business at
10390 Pacific Center Court, San Diego, CA 92121-4340 and Gary A. Lyons (the
“Consultant”), an individual having a principal address of 1344 Stratford Court,
Del Mar, CA 92014.

Whereas, Vical and Consultant entered into a Consulting Agreement (the
“Agreement”), effective August 1, 2010;

Whereas, the Vical and Consultant wish to amend the Agreement to extend the term
for six (6) months, that is until June 30, 2011.

Now, therefore, in consideration of the covenants and promises contained herein,
the parties agree as follows:

Exhibit A of the Agreement is hereby amended to be replaced in its entirety as
follows:

 

Term:

This Agreement shall terminate on June 30, 2011, unless renewed in a writing
signed by both parties for an additional six (6) months. Either party shall have
the right to terminate this Agreement at any time with thirty (30) days’ written
notice to the other party.

Except as amended hereby, all other terms and conditions of the Agreement shall
remain unchanged and shall continue in full force and effect.

In witness whereof, the parties have executed this First Amendment to the
Consulting Agreement as of the last day indicated below.

 

VICAL INCORPORATED

  Gary A. Lyons

By:

  

/s/    JILL M. BROADFOOT        

 

By:

  

/s/    GARY A. LYONS        

Name:

   Jill M. Broadfoot  

Name:

   Gary A. Lyons

Title:

   Senior Vice President & CFO  

Date:

   12/17/2010

Date:

   12/17/2010     